            Case 2:18-cr-00132-RAJ Document 775 Filed 05/18/20 Page 1 of 1




1                                                            The Honorable Richard A. Jones
2
3
4
5
6
7
                       UNITED STATES DISTRICT COURT FOR THE
8
                         WESTERN DISTRICT OF WASHINGTON
9                                  AT SEATTLE
10
     UNITED STATES OF AMERICA,                     NO. CR18-0132 RAJ
11
                             Plaintiff
                                                   ORDER GRANTING DEFENDANT’S
12
                      v.                           MOTION FOR OVERLENGTH BRIEF
13
     EDWARD DEANDRE LOCKE,
14
                             Defendant.
15
16          THIS MATTER, having come before the Court upon the Defendant’s motion to
17   file an overlength brief, and the Court finding good cause,
18          IT IS ORDERED THAT Defendant Locke’s Motion (Dkt. #773) is GRANTED.
19   Defendant may file an overlength motion in excess of 12 pages.
20        DATED this 18th day of May, 2020.
21
22
23
                                                    A
                                                    The Honorable Richard A. Jones
24                                                  United States District Judge
25
26
27
28
     ORDER GRANTING DEFENDANT’S
     MOTION TO FILE OVERLENGTH BRIEF - 1
